IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VIMAR GUTIERREZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1187

NATIONAL REVENUE
SERVICE,

      Respondent.

___________________________/

Opinion filed August 6, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

Vimar Gutierrez, pro se, Petitioner.

Regina A. Echols and Jennifer Margolis Marquez of Newman & Marquez, P.A.,
Coral Gables, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.